Citation Nr: 1107050	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to January 14, 2007, for 
the assignment of a 100 percent rating for the Veteran's service-
connected bronchial asthma. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1946 to June 1947 
and from July 1947 to June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In his Substantive Appeal (VA Form 9) the Veteran requested a 
hearing before the Board.  However, in a December 2009 statement 
the Veteran requested that his claim be decided without a 
hearing.  Accordingly, the Veteran's request has been withdrawn.  
38 C.F.R. § 20.704(e) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  A July 1976 rating decision granted entitlement to a 60 
percent rating for the Veteran's service-connected bronchial 
asthma; the Veteran did not file or perfect a timely appeal and 
that decision is final and binding.  

2.  Treatment records reflect that the Veteran was prescribed 
daily steroids on January 14, 2007.  

3.  The Veteran submitted no additional formal or informal claim 
for an increased rating for his service-connected bronchial 
asthma until March 24, 2008.  




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 14, 2007, for the assignment of a 100 percent rating for 
the Veteran's service-connected bronchial asthma have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed more thoroughly below, the Board finds that the 
Veteran did not meet the criteria for a 100 percent rating at any 
time prior to January 14, 2007, and consequently he is not 
entitled to an effective date prior to that date. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The RO sent the Veteran VCAA notice 
regarding effective dates in December 2008. 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400.  

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the award 
shall be the earliest date as of which it is ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2010); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (1998). 

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2010).  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To 
determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992). 

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an increase 
provided the report relates to a disability that may establish 
entitlement.  38 C.F.R. § 3.157(a).  The date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
service hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1).  Evidence received from a 
private physician or layperson will also be accepted as a claim 
when the evidence is within the competence of the physician or 
layperson and shows the reasonable probability of entitlement to 
benefits.  The date of receipt of such evidence will be accepted 
as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

The Veteran was first granted entitlement to service connection 
for bronchial asthma in a September 1966 rating decision.  That 
rating decision assigned a 30 percent disability evaluation 
effective from June 18, 1966.  The Veteran claimed entitlement to 
a rating in excess of 30 percent in May 1976.  A July 1976 rating 
decision increased the Veteran's rating to 60 percent, effective 
from May 13, 1976.  The Veteran filed another claim for an 
increased rating in March 2008.  A July 2008 rating decision 
granted entitlement to a 100 percent rating, effective from March 
24, 2008, the day that the Veteran filed his claim.

In August 2008 the Veteran claimed entitlement to an earlier 
effective date for the 100 percent rating.  An October 2008 
rating decision granted entitlement to an effective date of 
January 14, 2007.  This date represented the earliest evidence of 
an ascertainable increase in the symptomatology associated with 
his asthma disability, in that it reflects he was prescribed 
daily high dose steroids for his disability.  

In November 2008 the Veteran again filed a claim for entitlement 
to an earlier effective date for the 100 percent rating, claiming 
that he met the criteria for that rating starting in 1978.  A 
February 2009 rating decision denied entitlement to an earlier 
effective date, finding that the medical evidence did not 
demonstrate the necessary criteria until January 14, 2007.  The 
Veteran submitted a Notice of Disagreement (NOD) with that rating 
decision in March 2009.  A Statement of the Case (SOC) was issued 
in August 2009 and the Veteran filed a Substantive Appeal (VA 
Form 9) later that month.

After a review of the record, the Board finds that there was no 
communication or document submitted by the Veteran prior to the 
March 24, 2008, that could be construed as an informal claim.  As 
discussed above, the Veteran had filed a claim seeking an 
increased rating in May 1976; that claim was granted and no 
appeal was either made or perfected.  The next communication from 
the Veteran is the March 24, 2008 claim.  A thorough review of 
the Veteran's claims file does not reveal any attempts by the 
Veteran to obtain an increased evaluation for his bronchial 
asthma during the period between May 1976 and March 24, 2008, nor 
is there any correspondence of record during that time that can 
reasonably be interpreted to raise an increased rating claim.  
See 38 C.F.R. § 3.157(b)(1). 

The Board has considered whether an earlier effective date than 
January 14, 2007, may be assigned.  However, on review the Board 
cannot find any basis to support the assignment of an effective 
date earlier than January 14, 2007 for the Veteran's 100 percent 
disability evaluation for bronchial asthma.  


ORDER

Entitlement to an effective date prior to January 14, 2007, for a 
100 percent rating for bronchial asthma is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


